Citation Nr: 0411742	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-25 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
asthma.

2.  Entitlement to an effective date earlier than July 23, 
1999, for the assignment of a rating of 30 percent for 
asthma.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to November 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision and July 2003 
statement of the case (SOC), which, in pertinent part, 
increased the veteran's disability rating for asthma from 10 
percent to 30 percent and declined to find an effective date 
earlier than July 23, 1999, for the increase to 30 percent.

The Board notes that, during her November 2003 
videoconference hearing with the undersigned Veterans Law 
Judge, the veteran appeared to raise a claim of clear and 
unmistakable error in the RO's grant of service connection 
and the initial rating of 10 percent effective in November 
1989.  As no such claim has yet been adjudicated, the Board 
refers it to the RO for any further appropriate action.


FINDINGS OF FACT

1.  The veteran's asthma disability is characterized by 
normal pulmonary function test results (after medications), 
emergency room visits once or twice a year, and between four 
and six courses of systemic corticosteroids a year.  A VA 
respiratory examination on August 13, 2002, reported 
extensive wheezing, almost constant coughing, and significant 
asthma, impairing most of her activities. 

2.  The veteran submitted her claim for an increased rating 
for asthma in July 2002, on a VA Form 21-4138, Statement in 
Support of Claim, and the record shows that she had 
previously visited a VA outpatient clinic on July 23, 1999, 
which treatment episode constituted an informal claim for an 
increased rating for asthma.

3.  The RO awarded an effective date for the veteran's 
increased disability rating, from 10 to 30 percent, of July 
23, 1999, based upon a VA outpatient clinic visit recognized 
as an informal claim for increase which was formalized by her 
July 2002 statement.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 60 percent for 
asthma have been met, effective from August 13, 2002.  38 
U.S.C.A. §§ 5100-5103A, 5106, 5107; 38 C.F.R. §§ 38 C.F.R. §§ 
3.102, 3.159, 3.400, 4.1, 4.2, 4.7, 4.10, 4.97, Part 4, 
Diagnostic Code 6602 (2003).

2.  The criteria for an effective date prior to July 23, 
1999, for an award of a 30 percent disability rating have not 
been met.  38 U.S.C.A. §§ 5100-5103A, 5106, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.114, 3.157, 3.159, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In a May 1990 rating decision, the RO granted the veteran 
service connection for asthma and awarded her a 10 percent 
disability rating effective in November 1989, based upon the 
date she had filed her original claim.

In July 2002, the RO received the veteran's VA Form 21-4138, 
Statement in Support of Claim, in which she requested an 
increased rating for her service-connected asthma.  She 
indicated that she used three prescription inhalers a day.

Associated with the claims file are private and VA medical 
records, examinations, and hospital reports dated from July 
1999 to October 2003.

A July 23, 1999, VA outpatient record indicates the veteran 
reported her asthma had improved for a time, but  worsened 
when she moved to a different city.  She said she had started 
a new job in January 1999, and the mental and physical stress 
caused asthma.  A previous scratch test had found no known 
allergies.  She was last seen earlier that month, and treated 
with fives days of prednisone.  A chest X-ray showed 
hyperinflation, but her symptoms were then resolved.  The 
veteran had no chronic cough, no chest pain, no 
gastrointestinal symptoms, and no lower extremity edema.  Her 
peak flows were good at 350 and 160, with recent 
exacerbation.  She reported starting the medication Aerobid, 
a steroid, in June 1999.  The impression was moderate asthma 
with increased frequency of exacerbations likely related to 
increased psychosocial stress.  Currently, she was doing 
well.  The physician continued the veteran on Aerobid.

A March 2000 VA inpatient treatment report indicates the 
veteran was admitted and complained of pneumonia.  She noted 
having a cough for three days, productive of yellow sputum, 
and worsened wheezing and shortness of breath.  She indicated 
her asthma had been intermittently treated with oral 
steroids, the last time in November 1999.  Her medications 
included salmeterol, albuterol, and flunisolide.  On 
examination, the veteran was in no acute distress.  Her lungs 
had diffuse wheezes and fair air movement, with focal rales 
at the right base.  The assessment included a steroid taper 
beginning at 40mg of prednisone.  A separate report written 
the following day indicated the veteran felt much better.  
She was discharged on levoquin and prednisone.

An April 2000 VA outpatient report indicates the veteran had 
been prescribed prednisone.  She reported feeling much better 
since her recent hospitalization.

A June 2000 VA outpatient record shows that the veteran 
complained of several days of increased shortness of breath, 
wheezing, and chest tightness, which caused her to wake up 
every two hours.  She had been placed on prednisone.  On 
examination, the veteran had audible wheezing and shortness 
of breath after walking down the hall.  The impression was 
asthma exacerbation secondary to upper respiratory infection.  
The physician planned to continue her on the prednisone for 
five days.

A February 2001 private hospital record indicates the veteran 
complained of acute shortness of breath associated with cold 
symptoms.  She had tried to use her inhaler, but without 
adequate modification of her symptoms.  She stated that her 
last severe asthma attack was one year prior.  On 
examination, the veteran complained of a sore chest from 
coughing.  The veteran was in obvious respiratory distress 
and showed diffuse expiratory wheezes and generally poor 
airway movement.  She was given three nebulizer treatments of 
Xopenex and Atrovent, after which her breathing improved.  
She continued to have mild expiratory wheezes.  She was also 
treated with a steroid injection, and the physician planned 
to continue her on prednisone for five days.

A July 2001 private hospital record shows the veteran 
complained of wheezing and shortness of breath, with a mild 
cough but no other cold symptoms.  She attempted to use her 
albuterol inhaler, but found no relief.  She reported also 
taking Aerobid.  On examination, the veteran's expiratory 
wheezes were audible and she had somewhat poor movement of 
air diffusely.  She was given albuterol with Atrovent 
breathing treatment twice, and she improved.  The physician 
prescribed a five-day course of prednisone.

A February 2002 VA outpatient report indicates the veteran 
underwent a pulmonary function test (PFT).  Her forced vital 
capacity (FVC) was 4.49 (108%), forced expiratory in one 
second  (FEV-1) was 3.71 (113%), FEV-1 as a percent of FVC 
was 82 (104%), forced expiratory flow during the middle half 
of the forced vital capacity (FEF 25-75) was 3.61 (101%), 
slow vital capacity (SVC) was 4.46 (112%), maximum voluntary 
ventilation (MVV) was 126 (112%), functional residual 
capacity (FRC) was 2.08 (93%), total lung capacity (TLC) was 
5.53 (100%), respiratory volume (RV) was 0.90 (48%), RV as a 
percent of TLC was 16 (54%), diffusion capacity of carbon 
monoxide (DLCO) was 23.3 (71%), AV corrected was 4.5 (76%) 
and VA/TLC was 94%.  The percentages were the percentage of 
the predicted reading.

No airflow obstruction was found, and the veteran had normal 
lung volumes.  Diffusion was low-normal DLCO.  The diagnosis 
was asthma, and the veteran reported dyspnea on hills and 
stairs.  She had frequent cough and productive wheeze, and no 
history of smoking.  The veteran had used her pulmonary 
medications one hour prior to the PFT.

In August 2002, the veteran underwent VA respiratory 
examination.  The examination report indicates that the 
veteran's claims file was not reviewed.  The veteran reported 
using a nebulizer four times a day, albuterol inhaler, 
flovent inhaler, Atrovent inhaler, and was on a prednisone 
taper.  Her asthma flared up severely every two to three 
months.  She complained of a dry hacky cough that was almost 
constant, harsh and barking, which she stated had been going 
on for thirteen years.  The cough was only occasionally 
producting of sputum.  She had no hemoptysis or anorexia.  
She was quite short of breath on exertion.  She had trouble 
mowing the lawn, swimming, diving, wind surfing, and any 
physical activity.  The veteran reported trouble climbing 
stairs.  She could walk a mile only with the use of her 
inhalers.  She had three-pillow orthopnea.  Overall, with a 
few missed days due to her disability, the veteran reported 
being gainfully employed.  Mental and physical stress 
triggered the asthma.  Allergy workups were negative.  She 
woke up frequently at night because of shortness of breath, 
with the worst symptoms occurring between three and four in 
the morning.  The VA examiner looked at the January 2002 PFT 
and found it to be very normal, but the veteran indicated 
that she had just finished a course of prednisone at that 
time and also had used a bronchodilator an hour before the 
test.

On examination, the veteran had extensive wheezes in both 
lung fields, both inspiratory and expiratory.  She had a 
great deal of trouble getting around and doing any 
significant physical activity.  The veteran coughed almost 
constantly during the examination.  She had no evidence of 
right heart failure but did have a little pedal edema that 
more likely was related to her weight and dependent position 
of her leg.

The clinical assessment confirmed the veteran's diagnosis of 
asthma, and noted that the veteran had been on multiple 
medications for the prior thirteen years, including high dose 
steroids.  At that time, she was on steroids intermittently, 
approximately every two months.  The examiner noted that she 
had the typical findings of significant asthma, and appeared 
to have worsened considerably since her initial assessment in 
service.  It was further noted that the asthma impaired most 
of the veteran's activities.

In a July 2002 written statement, the veteran's husband 
stated that the veteran had been on daily medication for her 
asthma for 13 years.  He reported that she had severe attacks 
a few times a year and several small to medium attacks daily.  
These attacks interrupt her sleep and lasted from 15 minutes 
to 3 hours.

In November 2003, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  She 
stated that she had taken prednisone almost daily since her 
discharge from the military in 1989.  In addition, she had 
taken inhaled steroids since 1989.  The veteran noted that 
she received prednisone treatments in 2001 and specifically 
August 2001 during her hospitalizations, and pointed to other 
instances in her medical records where she was prescribed 
prednisone.

The veteran pointed out that, while the prednisone was 
prescribed to her once a year, she actually received four 
refills and used them in the course of one year.  She 
testified that she had trouble sleeping because of her 
asthma, but was able to continue her job because it allowed 
her to work from home as needed.  The veteran estimated 
experiencing severe shortness of breath at least ten times a 
day.  The veteran also raised her concern that some of her VA 
medical records dated from 1989 to 1999 are not associated 
with the claims file.

In January 2004, the RO received from the veteran a copy of 
her prescription for prednisone, which showed that she had 
filled the 90 pill prescription in April 2003 and there were 
two refills left; she again had filled it in October 2003, 
and there was one refill left.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision.  
The Board further finds that the requirements of the VCAA 
have been satisfied in this matter.

In a July 2002 letter, the RO informed the veteran what the 
evidence must show to establish entitlement to an increased 
rating, which evidence the RO would obtain and which evidence 
the veteran was responsible for obtaining.  In addition, the 
veteran was advised, by virtue of a detailed July 2003 SOC, 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
her claim for an increased disability rating and earlier 
effective date.  We, therefore, believe that appropriate 
notice has been given in this case.  The Board notes, in 
addition, that a substantial body of lay and medical evidence 
was developed with respect to the veteran's claims, and that 
the SOC issued by the RO clarified what evidence would be 
required to establish a higher disability rating and earlier 
effective date.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the July 2003 SOC 
contained the new duty-to-assist regulation codified at 38 
C.F.R. §§ 3.159 (2003).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. 

Moreover, the undersigned Judge discussed the VCAA with the 
veteran and her representative at the November 2003 hearing.  
Subsequently, the veteran, through her representative, 
submitted additional evidence, received by the Board in 
January 2004, as to which she expressly waived initial 
consideration by the RO.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Increased Rating - Asthma

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2003).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Following the revision of the rating criteria on October 7, 
1996, Diagnostic Code 6602 still relates to bronchial asthma.  
It provides for a 30 percent evaluation for FEV-1 of 56 to 70 
percent predicted, or FEV-1/FVC of 56 to 70 percent, or daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication.  DC 6602 assigns a 60 percent 
evaluation for FEV-1 of 40 to 55 percent predicted, or FEV-
1/FVC of 40 to 55 percent, or at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  FEV-1 less than 40 percent 
predicted, or; FEV-1/FVC less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, or 
required daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications warrant an 
evaluation of 100 percent.  38 C.F.R. § 4.97, Diagnostic Code 
6602 (2003).

The evidence of record indicates that the veteran has a 
history of taking various prescription steroids for her 
asthma.  Prescription steroids are either reported taken by 
the veteran or prescribed by a physician in treatment records 
dated in July 1999, March 2000, June 2000, February 2001, and 
July 2001.  Furthermore, the August 2002 VA examining 
physician noted that the veteran took steroid medication on 
average every two months.  Furthermore, the veteran submitted 
copies of prescriptions for prednisone, showing she was given 
at least three refills at one time and obtained those refills 
at least twice in 2003.

Based upon the August 2002 VA examination report and the 2003 
prescriptions, and giving the veteran the benefit of the any 
reasonable doubt, the Board finds that the medical evidence 
of record shows that the veteran had received at least three 
courses of corticosteroids within one year.  Therefore, the 
Board finds that her level of disability now warrants a 60 
percent evaluation under DC 6602, and that the appropriate 
effective date for this higher rating is the date of the 
August 13, 2002, VA examination.

Her disability does not warrant a 100 percent rating under DC 
6602, because the January 2002 report of the veteran's PFT 
shows values for FEV-1 of 113 percent predicted and FEV-1/FVC 
of 104 percent predicted.  The veteran indicated during her 
videoconference hearing that these numbers were elevated 
because she had just finished a course of prednisone.  
However, the Board can only render a decision based on the 
evidence of record, and cannot presume these values would 
warrant a 100 percent disability rating had the veteran not 
taken her medication.  In addition, the veteran's use of 
medication is already contemplated by the Rating Schedule.  
Furthermore, the medical evidence of record does not 
establish that the veteran experiences respiratory failure at 
least once a week or requires daily corticosteroids or 
immuno-suppressive medications.


C.  Earlier Effective Date - 30 Percent Rating

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute provides, in pertinent part, that the effective date 
of an evaluation and award of compensation based upon an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).

The Court of Appeals for Veterans Claims has also made it 
plain that the date of the filing of a claim is controlling 
in determinations as to effective dates.  See Lalonde v. 
West, 12 Vet. App. 377, 380 (1999) (citing Hazan v. Gober, 10 
Vet. App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 
(1997); and Wright v. Gober, 10 Vet. App. 343 (1997).  In 
Lalonde, the Court stated that the effective date of an award 
of service connection is not based upon the date of the 
earliest medical evidence demonstrating entitlement, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.  Id.

An exception to the above rule applies, however, under 
circumstances where the evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  In such an instance, the 
law provides that the effective date of the award "shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) 
(2003); Harper v. Brown, 10 Vet. App. 125 (1997); see also 
VAOPGCPREC 12-98 (Sept. 23, 1998).  The term "increase" as 
used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an 
increase to the next disability level.  Hazan v. Gober, 10 
Vet. App. 511 (1997).  

Moreover, notwithstanding the effective date assigned for 
either an original grant of benefits or an increased rating, 
under the law, the commencement of payment of VA monetary 
benefits is delayed until the first day of the calendar month 
following the month in which the effective date of the award 
is assigned.  See 38 U.S.C.A. § 5111(a) (West 2003); 38 
C.F.R. § 3.31 (2003).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155 (2003).  The regulation which governs informal claims, 
38 C.F.R. § 3.155, provides as follows:  "(a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it [the formal claim] will be 
considered filed as of the date of receipt of the informal 
claim."

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  38 C.F.R. § 3.157 (2003).  As to reports prepared by 
VA or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital. 38 C.F.R. § 3.157(b)(1).  For reports 
prepared by a non-VA hospital where the veteran was 
maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b).

In this case, the veteran submitted her claim for an 
increased rating in July 2002.  In its January 2003 rating 
decision, the RO awarded her an increased rating, to 
30 percent, effective July 23, 1999, the date when the 
medical evidence showed her condition warranted an increase.  
Under 38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. § 
3.400(o)(2), the RO can only look one year prior to its 
receipt of the veteran's claim to determine the effective 
date of her increase in disability, which would have been 
July 2001.  Instead, the RO awarded the even earlier 
effective date of July 1999.

Clearly, therefore, the RO was not applying the rule 
permitting an effective date up to one year prior to receipt 
of a claim for increase, because, in this case, the veteran's 
medical records show a worsening of her condition more than a 
year before her July 2002 statement.  Rather, the RO 
recognized the veteran's clinic visit for VA treatment of her 
service-connected asthma on July 23, 1999, as an informal 
claim for an increased rating, which was formalized by her 
July 2002 statement to the RO.  It was that July 23, 1999, 
record, supplemented by her later medical treatment, that 
formed the basis for the veteran's higher disability 
evaluation.

As the evidence preponderates against the claim for an 
effective date earlier than July 23, 1999, for the increase 
in disability rating for asthma from 10 percent to 
30 percent, the benefit-of-the-doubt doctrine is 
inapplicable, and an increased rating must be denied.  
38 U.S.C.A. § 5107(b) (old and new version); Gilbert, supra.


ORDER

A 60 percent disability rating for asthma is granted, 
effective from August 13, 2002, subject to the laws and 
regulations governing the payment of monetary awards.

An effective date earlier than July 23, 1999, for the award 
of a 30 percent disability evaluation for asthma is denied.



____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



